Title: To Thomas Jefferson from Meriwether Smith, 21 June 1781
From: Smith, Meriwether
To: Jefferson, Thomas


        
          Dear Sir
          Philadelphia, June 21st. 1781.
        
        Congress having received some important Communications from the Minister plenipotentiary of France respecting the Intentions of the Courts of Petersburgh and Vienna, have come to some Determinations thereupon which are not only interesting to the united States in general, but to the State of Virginia in particular; I took the Liberty therefore to insist that you should be added to the Ministers of these States already in Europe, that the State of Virginia particularly and the united States in general might have the Benefit of your abilities in a Negociation that may probably take place. I am not at Liberty to communicate to you explicitly by a Letter their Objects that will require your attention, or the Nature of the  Restrictions by which you will be bound: You will therefore not be able to determine whether the Embassy will be agreeable and honourable; but, I am confident that you cannot fail of rendering very essential Services to the State by your intimate Knowledge of its Interests; and I am persuaded that it can only be requisite to suggest to you that the Business will be very important and your Usefulness in negociating it very great, to induce you to accept the Appointment.
        Exertion and Unanimity are now more than ever requisite in the State of Virginia. Assistance will come but slowly; but I beseech you to avoid Despair. It can only produce Divisions which will encrease your Distresses without procuring for you one valuable End. This State and some others in the union enjoy most of the Blessings of Peace; and, attentive to other objects more pleasing, they are not willing to behold the Distresses of Virginia. Congress is so destitute of Money and consequently of Power, that if there was the most cordial Disposition to give immediate and effectual assistance to the State, it is not practicable. I have no Doubts however, but that the Campaign will end favourably for us, and it is not improbable that it may be the last. This latter Circumstance will depend greatly upon the firmness and Exertions of Virginia; as the Influence of the mediating Powers in Europe will probably be exerted in our favour [in pr]oportion to our Success. At all Events, it [will be] very important for us to deprive Britain of an Alliance which her Successes in America may encourage.
        My Situation here is really distressful. I have not had any authentic Intelligence concerning my family and Estate since the month of April, having designed to leave this City on the first of May, which prevented any Letters from being written to me, if the Communication had not otherwise been cut off. I am the more distressed because my funds will not enable me either to stay or to go from hence. However the Virginia Delegates are not the only suffering Delegates here, and they must submit to the Hardship of the Times. I hope it will not be of long continuance; and [be] assured that while I do remain here, I shall not neglect to try every Expedient which may promise any Relief to the State.
        I am Dr. Sir, yr. most obedt. & hble Servt.,
        
          M. Smith
        
      